     Case 1:19-cv-00255-NONE-JLT Document 46 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10 HECTOR ANDERSON,                               Case No. 1:19-cv-0255-JLT (PC)

11                 Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                  TO UPDATE COURT AND PARTIES
12                 v.
13 H. ANGLEA,                                     (Doc. 35)

14                 Defendant.
15

16         Plaintiff has filed a document titled “Motion to update court and parties.” (Doc. 35.) Upon

17 review, it appears that this document is simply a notice of plaintiff’s intent to participate in the

18 Court’s post-screening ADR Project. Because plaintiff is not moving the Court for any relief, this

19 motion is DENIED as moot.

20
     IT IS SO ORDERED.
21

22     Dated:    December 3, 2020                             /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                    1
